Citation Nr: 0716431	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for functional 
dyspepsia with history of antral erosions, (dyspepsia) 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee which granted service connection for 
dyspepsia and assigned a 10 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he is entitled to a rating higher than 10 
percent for dyspepsia.  His disability is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 7346 (2006).  

Treatment records include documented symptoms of epigastric 
pain, a history of regurgitation and multiple reports of arm 
and shoulder pain.  The VA examination in December 2003 found 
that the veteran "most likely has functional dyspepsia" and 
noted the veteran's history of antral erosions and recurrent 
symptoms.  However, the VA examination report failed to 
address all of the specific rating criteria set forth in 
Diagnostic Code 7346.  

The Board finds that a current VA examination is required.  
Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In addition, the December 2003 VA examination report 
does not contain sufficient detail to rate this disability.  
See 38 C.F.R. § 4.2 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of his dyspepsia in 
accordance with the latest AMIE worksheets 
pertaining to this disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  The examiner should indicate 
whether or not the veteran exhibits 
anemia, weight loss, hematemesis, melena, 
dysphagia, pyrosis, regurgitation, 
substernal, arm or shoulder pain, and 
considerable or severe impairment of 
health due to his dyspepsia.  Any 
indicated diagnostic tests and studies 
should be accomplished and the findings 
reported in detail.  

2.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



